Citation Nr: 1144376	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  05-32 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for a left knee condition. 

2. Entitlement to service connection for a right knee condition.

3. Entitlement to service connection for a low back condition. 



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part, the RO determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for right knee and low back disabilities.  The same decision also denied entitlement to service connection for a left knee condition.

The Veteran presented testimony before the Board in October 2008.  The transcript has been associated with the claims folder. 

In a decision dated March 2009, the Board reopened the claims of entitlement to service connection for right knee and low back disabilities, and denied claims of entitlement to service connection for right knee disability, left knee disability and low back disability on the merits.  In pertinent part, the Board also addressed claims of entitlement to service connection for bilateral hearing loss and an eye condition.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a Memorandum Decision dated December 2010, the Court affirmed the Board's decision denying claims of entitlement to service connection for bilateral hearing loss and an eye condition.  Those issues, therefore, are no longer on appeal.  The Court also remanded the claims of entitlement to service connection for right knee disability, left knee disability and low back disability for consideration of additional matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has remanded the claims of entitlement to service connection for right knee disability, left knee disability and low back disability for consideration of additional matters, to include a discussion of the credibility of the Veteran's assertions of bilateral knee and low back injuries during service.

Prior to any further adjudication of the claims, the Board takes note that the Veteran clearly injured his low back during a motor vehicle accident (MVA) in December 1996.  There is no prior documented history of low back injury or low back complaints.  The Veteran's VA clinical records include references to his award of Social Security Administration (SSA) disability benefits due to this 1996 back injury.  See VA clinical records dated October 31, 2000; January 13, 2005; and April 9, 2007.

The parties to the appeal to the Court, as well as the Court itself, made no mention of the relevance of SSA records.  Notably, an SSA determination does not address issues such as medical causation, and the Veteran likely submitted the same evidence to SSA as has been submitted to VA.  See generally title 42 of the United States Code.  However, to avoid a potential basis for remand in the future, the Board will remand this case to ensure complete development of the claims.  See Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010); McGee v. Peake, 511 F.3d 1352 (Fed. Cir. 2008) (holding that VA must assist a Veteran in obtaining identified records if a reasonable possibility exists that such records are relevant to the claim at hand).

The Board next notes that the Veteran generally alleges injuring both knees and his low back during a May 1975 motorcycle accident.  An August 2005 letter from JP, D.C., indicated that the Veteran's motorcycle accident in "1974" caused his left arm and leg to become weak, which ultimately resulted in severe upper and lower back pain and ultimately "contributed" to the Veteran's current condition. 

An August 2006 letter from Dr. GJ asserted that the Veteran first experienced left then right knee pain during basic training, and that his low back disability was caused by physical conditioning required in basic training, to include walking with heavy packs and equipment for extended periods of time as well as getting in and out of heavy duty trucks over a period of 3 to 4 years.  This physician further indicated that the pain was exacerbated by an "MVA" in 1975.  In December 2006, Dr. GJ provided an addendum statement which indicated that she reviewed "cursory notes" provided by the Veteran and his medical history.

However, the Board notes that the Veteran's service treatment records (STRs) are significant only for several visitations for right knee symptoms, and are wholly devoid of left knee and low back complaints.  A motorcycle accident in May 1975 did not reveal any injury to the knees or low back as claimed.

Additionally, the Veteran has provided contradictory allegations of his actual injuries during service, and conflicting statements regarding whether he has experienced persistent or recurrent bilateral knee and low back complaints since the 1975 motorcycle accident.  Cf. Transcript of Veteran's October 2008 Board hearing, p. 8-11 (testifying that the motorcycle accident resulted in persistent bilateral knee and back pain requiring treatment in service and within one year of service discharge); VA Compensation and Pension (C&P) examination report dated March 2006 (denying specific injury to the knees or back during the motorcycle accident, and reporting the onset of recurrent knee pain in the late 1980's or early 1990's).  See also VA Form 21-526 received October 1989 (reporting the only post-service provider of treatment for a "knee condition" in "'79 or '80").  The conflicting accounts frustrate VA's ability to obtain an adequate medical opinion.

Ultimately, the Board finds that the Veteran is not a credible historian regarding his alleged injuries, treatment and symptoms for his bilateral knee and low back disabilities.  As such, the Board places little probative value to the "opinions" provided by JP, D.C., and Dr. GJ.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value)

Nonetheless, the Board notes that there is a low threshold for obtaining medical opinion in a particular case, which only requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with an established event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the 2006 opinion from Dr. GJ essentially theorizes that the rigors of basic training have caused and/or contributed to the Veteran's current bilateral knee and low back disabilities.  The Board does not dispute that the Veteran participated in basic training events.  

The Board also observes that a March 2006 VA examiner's opinion (which found no service-connected origin for the current disabilities), referenced the STRs as containing only one brief item mentioning right knee pain with a normal examination.  The STRs actually contain several entries regarding the right knee in August 1974 reflecting a prescription of exercises to treat right knee pain with crepitus, a negative x-ray examination report of the right knee in August 1974, and an additional entry for knee pain in April 1975.

Given the above, the Board will obtain further medical opinion, and ensure that such opinion specifically addresses the theory of causation posited by Dr. GJ and more closely analyzes the STR entries.

Finally, at the hearing in October 2008, the Veteran alleged for the first time that he received treatment at VA medical centers in Columbia and Charleston, South Carolina within one year of his service discharge.  This testimony is not consistent with his VA Form 21-526 received October 1989, wherein he reported the only post-service provider of treatment for a "knee condition" in "'79 or '80").

Nonetheless, VA is deemed to have constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and such documents are deemed constructively part of the record even where they are not actually associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO should request any available records from the VA medical centers in Columbia and Charleston, South Carolina for the time period from 1976 to 1979.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all hardcopy and electronic records regarding the Veteran's clinical records of VA treatment as follows:
   
   a) from the Columbia, South Carolina VA Medical Center (VAMC) for the time period between 1976 to 1979; and
   
   b) from the Charleston, South Carolina VAMC for the time period between 1976 and 1979, and from October 22, 2008 to the present.

2.  Obtain from the Social Security Administration a copy of any decision that was made on a claim for Social Security disability benefits awarded, as well as the medical records relied upon concerning any determination rendered.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

3.  Upon completion of the above, forward the Veteran's claims folder to an appropriate examiner for medical opinion as to whether his right knee, left knee and/or low back disabilities are associated with active service.  The claims folder must be provided to the examiner for review. 

Following review of the claims folder, the examiner is requested to provide opinion on the following questions:

   a) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current right knee disability first manifested during his treatment for right knee pain and crepitus during active service, or is causally related to an event during active service (including the rigors of military service and/or the description of injuries contained in the May 27, 1975 motorcycle accident STR entry);

   b) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current left knee disability is causally related to the rigors of military service and/or the description of injuries contained in the May 27, 1975 motorcycle accident STR entry; and

   c) whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's current low back disability is causally related to the rigors of military service and/or the description of injuries contained in the May 27, 1975 motorcycle accident STR entry?

For purposes of the opinion being sought, the examiner is requested to provide opinion based upon the actual documentary record as the Board makes a factual determination that the Veteran is not a reliable historian on the issue of actual injuries and symptomatology involving the low back, right knee and left knee disabilities.  Additionally, the examiner should specifically consider the following:

* the entries pertaining to right knee pain with crepitus in August 1974;
* the x-ray examination of the right knee on August 26, 1974;
* the entry for knee pain on April 2, 1975;
* the description of injuries from a motorcycle accident contained in the May 27, 1975 STR entry;
* the results from the May 1976 separation examination;
* the records relating to a December 1996 motor vehicle accident with resultant low back disability;
* the theory from JP, D.C., who opines that the Veteran's motorcycle accident in 1975 caused his left arm and leg to become weak, which ultimately resulted in severe upper and lower back pain and ultimately "contributed" to the Veteran's current condition; and
* the theory by Dr. GJ that the Veteran's right knee, left knee and low back disabilities stem from the rigors of basic training and getting in and out of heavy duty trucks over a period of 3 to 4 years, which were further exacerbated by the 1975 motorcycle accident.

A rationale must be provided for any opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

4.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal remains denies, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

